ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2013-07-16_ORD_01_NA_00_EN.txt.                                 COUR INTERNATIONALE DE JUSTICE


                                  RECUEIL DES ARRÊTS,
                           AVIS CONSULTATIFS ET ORDONNANCES


              CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                      DANS LA RÉGION FRONTALIÈRE
                                 (COSTA RICA c. NICARAGUA)


                   CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                         LE LONG DU FLEUVE SAN JUAN
                                 (NICARAGUA c. COSTA RICA)

                   DEMANDES TENDANT À LA MODIFICATION DE L’ORDONNANCE
                   EN INDICATION DE MESURES CONSERVATOIRES DU 8 MARS 2011


                              ORDONNANCE DU 16 JUILLET 2013




                                       2013
                                INTERNATIONAL COURT OF JUSTICE


                                 REPORTS OF JUDGMENTS,
                              ADVISORY OPINIONS AND ORDERS


              CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                          IN THE BORDER AREA
                                 (COSTA RICA v. NICARAGUA)


                     CONSTRUCTION OF A ROAD IN COSTA RICA
                          ALONG THE SAN JUAN RIVER
                                 (NICARAGUA v. COSTA RICA)

               REQUESTS FOR THE MODIFICATION OF THE ORDER OF 8 MARCH 2011
                            INDICATING PROVISIONAL MEASURES


                                   ORDER OF 16 JULY 2013




8 CIJ1048.indb 1                                                            13/06/14 12:44

                                             Mode officiel de citation :
                       Certaines activités menées par le Nicaragua dans la région frontalière
                       (Costa Rica c. Nicaragua); Construction d’une route au Costa Rica
                              le long du fleuve San Juan (Nicaragua c. Costa Rica),
                               ordonnance du 16 juillet 2013, mesures conservatoires,
                                             C.I.J. Recueil 2013, p. 230




                                                 Official citation :
                         Certain Activities Carried Out by Nicaragua in the Border Area
                        (Costa Rica v. Nicaragua); Construction of a Road in Costa Rica
                              along the San Juan River (Nicaragua v. Costa Rica),
                                  Order of 16 July 2013, Provisional Measures,
                                            I.C.J. Reports 2013, p. 230




                                                                                 1048
                                                                  No de vente:
                   ISSN 0074-4441                                 Sales number
                   ISBN 978-92-1-071163-0




8 CIJ1048.indb 2                                                                                13/06/14 12:44

                                                                   16 JUILLET 2013

                                                                   ORDONNANCE




                   CERTAINES ACTIVITÉS MENÉES PAR LE NICARAGUA
                           DANS LA RÉGION FRONTALIÈRE
                                (COSTA RICA c. NICARAGUA)

                     CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                           LE LONG DU FLEUVE SAN JUAN
                                (NICARAGUA c. COSTA RICA)

                      DEMANDES TENDANT À LA MODIFICATION DE L’ORDONNANCE
                      EN INDICATION DE MESURES CONSERVATOIRES DU 8 MARS 2011




                   CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                               IN THE BORDER AREA
                                (COSTA RICA v. NICARAGUA)

                       CONSTRUCTION OF A ROAD IN COSTA RICA
                            ALONG THE SAN JUAN RIVER
                                (NICARAGUA v. COSTA RICA)

                    REQUESTS FOR THE MODIFICATION OF THE ORDER OF 8 MARCH 2011
                                INDICATING PROVISIONAL MEASURES




                                                                    16 JULY 2013

                                                                      ORDER




8 CIJ1048.indb 3                                                                     13/06/14 12:44

                                                                                       230




                                INTERNATIONAL COURT OF JUSTICE

                                                 YEAR 2013
                                                                                               2013
                                                                                              16 July
                                                16 July 2013                              General List
                                                                                         Nos. 150 and 152

        CERTAIN ACTIVITIES CARRIED OUT BY NICARAGUA
                    IN THE BORDER AREA
                                     (COSTA RICA v. NICARAGUA)


                   CONSTRUCTION OF A ROAD IN COSTA RICA
                        ALONG THE SAN JUAN RIVER
                                     (NICARAGUA v. COSTA RICA)


         REQUESTS FOR THE MODIFICATION OF THE ORDER OF 8 MARCH 2011
                     INDICATING PROVISIONAL MEASURES




                                                  ORDER


                   Present : President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges
                              Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado
                              Trindade, Yusuf, Greenwood, Xue, Donoghue, Gaja,
                              Sebutinde, Bhandari ; Judges ad hoc Guillaume, Dugard ;
                              Registrar Couvreur.


                     The International Court of Justice,
                     Composed as above,
                     After deliberation,
                     Having regard to Article 41 of the Statute of the Court and Article 76
                   of the Rules of Court,

                                                                                         4




8 CIJ1048.indb 5                                                                                 13/06/14 12:44

                          certain activities ; construction of a road (order 16 VII 13)    231

                     Makes the following Order :
                     Whereas :
                     1. By an Application filed in the Registry of the Court on 18 Novem-
                   ber 2010, the Government of the Republic of Costa Rica (hereinafter
                   “Costa Rica”) instituted proceedings against the Government of the
                   Republic of Nicaragua (hereinafter “Nicaragua”) for “the incursion into,
                   occupation of and use by Nicaragua’s army of Costa Rican territory”, as
                   well as for “serious damage inflicted to its protected rainforests and wet-
                   lands”, “damage intended [by Nicaragua] to the Colorado River” and
                   “the dredging and canalization activities being carried out by Nicaragua
                   on the San Juan River” (case concerning Certain Activities Carried Out by
                   Nicaragua in the Border Area (Costa Rica v. Nicaragua), hereinafter “the
                   Costa Rica v. Nicaragua case”).
                     2. On 18 November 2010, having filed its Application, Costa Rica also
                   submitted a request for the indication of provisional measures, under
                   Article 41 of the Statute of the Court and Articles 73 to 75 of the Rules
                   of Court.
                     3. By an Order of 8 March 2011 made in that case (hereinafter “the
                   Order of 8 March 2011”), the Court indicated the following provisional
                   measures to both Parties :
                        “(1) Each Party shall refrain from sending to, or maintaining in the
                       disputed territory, including the caño, any personnel, whether civilian,
                       police or security ;
                          (2) Notwithstanding point (1) above, Costa Rica may dispatch
                       civilian personnel charged with the protection of the environment to
                       the disputed territory, including the caño, but only in so far as it is
                       necessary to avoid irreparable prejudice being caused to the part of
                       the wetland where that territory is situated ; Costa Rica shall consult
                       with the Secretariat of the Ramsar Convention in regard to these
                       actions, give Nicaragua prior notice of them and use its best endeav-
                       ours to find common solutions with Nicaragua in this respect ;

                         (3) Each Party shall refrain from any action which might aggravate
                       or extend the dispute before the Court or make it more difficult to
                       resolve ;
                         (4) Each Party shall inform the Court as to its compliance with the
                       above provisional measures.” (Certain Activities Carried Out by Nic‑
                       aragua in the Border Area (Costa Rica v. Nicaragua), Provisional
                       Measures, Order of 8 March 2011, I.C.J. Reports 2011 (I), pp. 27‑28,
                       para. 86.)
                     4. By an Order of 5 April 2011, the Court fixed 5 December 2011 and
                   6 August 2012 as the respective time‑limits for the filing in the case of a
                   Memorial by Costa Rica and a Counter‑Memorial by Nicaragua. The
                   Memorial and the Counter‑Memorial were filed within the time‑limits
                   thus prescribed.

                                                                                             5




8 CIJ1048.indb 7                                                                                  13/06/14 12:44

                           certain activities ; construction of a road (order 16 VII 13)     232

                      5. By an Application filed with the Registry of the Court on 22 Decem-
                   ber 2011, Nicaragua instituted proceedings against Costa Rica for “viola-
                   tions of Nicaraguan sovereignty and major environmental damages on its
                   territory”, resulting from the extensive road construction works being
                   carried out by Costa Rica in most of the border area between the two
                   countries along the San Juan River, the opening‑up of the Costa Rican
                   bank of the said river to agriculture and the “uncontrolled industrial
                   development taking place in the river basin” (case concerning the Con‑
                   struction of a Road in Costa Rica along the San Juan River (Nicaragua v.
                   Costa Rica), hereinafter “the Nicaragua v. Costa Rica case”).

                      6. By an Order of 23 January 2012, the Court fixed 19 December 2012
                   and 19 December 2013 as the respective time‑limits for the filing of
                   a Memorial by Nicaragua and a Counter‑Memorial by Costa Rica in
                   this latter case. The Memorial was filed within the time‑limit thus pre-
                   scribed.
                      7. At the time of the filing of the said Memorial, Nicaragua requested the
                   Court, inter alia, to “examine proprio motu whether the circumstances of the
                   case require[d] the indication of provisional measures”. By letters dated
                   11 March 2013, the Registrar informed the Parties that the Court was of the
                   view that the circumstances of the case, as they presented themselves to it at
                   that time, were not such as to require the exercise of its power under Arti-
                   cle 75 of the Rules of Court to indicate provisional measures proprio motu.
                      8. By two separate Orders dated 17 April 2013, the Court joined the
                   proceedings in the Costa Rica v. Nicaragua and Nicaragua v. Costa Rica
                   cases.
                      9. On 23 May 2013, Costa Rica filed with the Registry a request for
                   the modification of the Order of 8 March 2011 (see paragraph 3 above).
                   That request makes reference to Article 41 of the Statute of the Court and
                   Article 76 of the Rules of Court.
                      The Registrar immediately communicated a copy of the said request
                   to the Government of Nicaragua.
                      10. By letters dated 24 May 2013, the Registrar informed the Parties
                   that the time‑limit for the filing of any written observations that Nicara-
                   gua might wish to present on Costa Rica’s request had been fixed as
                   14 June 2013.
                      11. In its written observations, filed within the time‑limit thus pre-
                   scribed, Nicaragua asked the Court to reject Costa Rica’s request, while
                   in its turn requesting the Court to modify or adapt the Order of
                   8 March 2011 on the basis of Article 76 of the Rules of Court.
                      A copy of Nicaragua’s written observations and request was immedi-
                   ately transmitted to Costa Rica, which was informed that the time‑limit
                   for the filing of any written observations that it might wish to present on
                   the said request had been fixed as 20 June 2013.
                      Costa Rica filed such written observations within the time‑limit thus
                   prescribed.

                                                         *
                                                                                               6




8 CIJ1048.indb 9                                                                                    13/06/14 12:44

                            certain activities ; construction of a road (order 16 VII 13)   233

                      12. At the end of its request for the modification of the Order of
                    8 March 2011, Costa Rica seeks the following measures :
                           “Pursuant to Article 76 of the Rules of Court, Costa Rica respect-
                        fully requests the Court as a matter of urgency to modify its Order
                        on provisional measures of 8 March 2011 so as to prevent the presence
                        of any person in the Area [indicated by the Court in the said Order]
                        other than persons whose presence is authorized by paragraph 86 (2)
                        of the Order, thereby preventing irreparable harm to individuals and
                        further irreparable harm to the Area, pending its determination of
                        this case on the merits. In particular, Costa Rica respectfully requests
                        the Court as a matter of urgency to modify its Order by including in
                        it the following provisional measures :

                        (1) the immediate and unconditional withdrawal of all Nicaraguan
                            persons from the Area indicated by the Court in its Order on
                            provisional measures of 8 March 2011 ;

                        (2) that both Parties take all necessary measures to prevent any per-
                            son (other than persons whose presence is authorized by para-
                            graph 86 (2) of the Order) coming from their respective territory
                            from accessing the area indicated by the Court in its Order on
                            provisional measures of 8 March 2011 ; and

                        (3) that each Party shall inform the Court as to its compliance with
                            the above provisional measures within two weeks of the issue of
                            the modified Order.
                           Costa Rica reserves the right to amend this request and the meas-
                        ures sought.”
                      13. At the end of its written observations on Costa Rica’s request for
                    the modification of the Order of 8 March 2011, Nicaragua “asks the
                    Court to declare that the [said] request . . . does not fulfil the require-
                    ments for the modification [Costa Rica] has requested”.

                                                         *
                       14. At the end of its written observations and request for the modifica-
                    tion of the Order of 8 March 2011 (see paragraph 11 above), Nicaragua
                    contends that, although Costa Rica’s request is unsustainable, there has
                    been a change in the factual and legal situations, namely the construction
                    of the road and the joinder of the cases. As a result, on the basis of Arti-
                    cle 76 of the Rules of Court, Nicaragua requests that the Court modify its
                    Order in the following ways :

                         “— The second measure ordered by the Court should be modified
                            to read as follows :

                                                                                              7




8 CIJ1048.indb 11                                                                                  13/06/14 12:44

                            certain activities ; construction of a road (order 16 VII 13)     234

                              Notwithstanding point (1) above, both Parties may dispatch
                           civilian personnel charged with the protection of the environment
                           to the disputed territory, including the caño, but only in so far as it
                           is necessary to avoid irreparable prejudice being caused to the part
                           of the wetland where that territory is situated ; both Parties shall
                           consult in regard to these actions and use their best endeavours to
                           find common solutions with the other Party in this respect ;
                           — The third measure ordered by the Court should be modified to
                                read as follows, to make clear that the Order is applicable to
                                the case as now joined.
                              Each Party shall refrain from any action, which might aggravate
                           or extend the dispute before the Court in either of the joined cases
                           or make it more difficult to resolve, and will take those actions
                           necessary for avoiding such aggravation or extension of the dispute
                           before the Court.”
                      15. At the end of its written observations on Nicaragua’s request,
                    Costa Rica “requests the Court to reject the two requests by Nicaragua
                    for the modification of the Court’s Order of 8 March 2011”.

                                                           *
                                                       *       *
                      16. In order to rule on the respective requests of Costa Rica and Nica-
                    ragua for the modification of the Order of 8 March 2011, the Court must
                    determine whether the conditions set forth in Article 76, paragraph 1, of
                    the Rules of Court have been fulfilled. That paragraph reads as follows :
                           “At the request of a party the Court may, at any time before the
                        final judgment in the case, revoke or modify any decision concerning
                        provisional measures if, in its opinion, some change in the situation
                        justifies such revocation or modification.”
                       17. The Court must therefore first ascertain whether, taking account of
                    the facts now brought to its attention by each of the Parties, there is rea-
                    son to conclude that the situation which warranted the indication of cer-
                    tain provisional measures in March 2011 has changed since that time. If
                    that is so, then it will have to consider whether such a change justifies a
                    modification by the Court, as sought by the Parties or otherwise, of the
                    measures previously indicated.

                                                           *
                                                       *       *
                       18. The Court will therefore begin by determining whether there has
                    been a change in the situation which warranted the measures indicated in
                    its Order of 8 March 2011.
                                                           *

                                                                                                8




8 CIJ1048.indb 13                                                                                    13/06/14 12:44

                            certain activities ; construction of a road (order 16 VII 13)       235

                       19. Costa Rica contends that its request for the modification of that
                    Order is prompted, in the first place, by Nicaragua’s sending to the dis-
                    puted area, as defined by the Court in the said Order, and maintaining
                    thereon large numbers of persons, and, secondly, by the activities under-
                    taken by those persons affecting that territory and its ecology. In particu-
                    lar, it objects to the “continuous presence of these individuals . . . sponsored
                    by Nicaragua”, claiming that Nicaragua is operating an educational pro-
                    gramme by which young Nicaraguan nationals are sent to the disputed
                    area. Costa Rica alleges that these individuals have the support of the
                    Nicaraguan Government and challenges Nicaragua’s contention that they
                    are members of a private movement who are present in the said area for
                    the purpose of carrying out activities to protect the environment. In Costa
                    Rica’s view, these actions, which have been taking place since the Court
                    decided to indicate provisional measures, create a new situation necessitat-
                    ing the modification of the Order of 8 March 2011, in the form of further
                    provisional measures, in particular so as to prevent the presence of any
                    individual in the disputed territory other than those authorized to enter it
                    under the terms of paragraph 86, point 2, of the said decision.
                       20. In its written observations, Nicaragua asserts that there has been
                    no change in the situation that could be invoked by Costa Rica so as to
                    obtain the modification of the Order of the Court in the way that it
                    requests. It takes the view that paragraph 78 of that decision “demon-
                    strates that the Court considered the issue of private individuals entering
                    and undertaking activities in the disputed area” and decided to require
                    the Parties to monitor the area and co‑operate to prevent “criminal”
                    activity. It also states that the young people referred to by Costa Rica are
                    only carrying out environmental sustainability programmes and that their
                    activities are thus in no way harmful to the environment. Nicaragua
                    therefore believes that Costa Rica’s complaints do not derive from any
                    change in the situation which formed the basis of the Order of
                    8 March 2011. Consequently, it asks the Court to declare that Costa
                    Rica’s request for modification of the Order does not fulfil the necessary
                    requirements.

                                                           *
                      21. In its request for the modification or adaptation of the Order of
                    8 March 2011, Nicaragua asserts that the only pertinent changes that
                    have taken place since that decision, within the meaning of Article 76 of
                    the Rules of Court, are Costa Rica’s construction of a 160‑km long road
                    along the right bank of the San Juan River and the joinder of the pro-
                    ceedings in the Costa Rica v. Nicaragua and Nicaragua v. Costa Rica
                    cases. It considers that the works along the San Juan River are having a
                    harmful effect on the fragile fluvial ecosystem, including the disputed area
                    near the mouth of the river. It further maintains that, following the join-
                    der of the proceedings, certain measures indicated in the Costa Rica v.
                    Nicaragua case should be extended to the Nicaragua v. Costa Rica case.

                                                                                                  9




8 CIJ1048.indb 15                                                                                      13/06/14 12:44

                            certain activities ; construction of a road (order 16 VII 13)     236

                    Nicaragua concludes that these are the changes which justify modifying
                    the Order of the Court in the way that it is seeking.

                       22. In its written observations, Costa Rica responds that no part of the
                    road in question is in the disputed area and that the joinder of the pro-
                    ceedings in the two above‑mentioned cases “does not mean that there is
                    now one proceeding which should be the subject of joint orders”. More-
                    over, it recalls that Nicaragua requested the Court to indicate provisional
                    measures proprio motu in the Nicaragua v. Costa Rica case, but that the
                    Court was of the view that the circumstances of the case, as they pre-
                    sented themselves to it at that time, were not such as to require the exer-
                    cise of its power under Article 75 of the Rules of Court. Consequently,
                    Costa Rica asks the Court to reject Nicaragua’s request for the modifica-
                    tion of the Order of 8 March 2011.

                                                          *
                       23. The Court will first examine the request of Costa Rica. It observes
                    that its Order of 8 March 2011 deals with the sending to, or maintaining
                    in the disputed territory, including the caño, “of any personnel [of the Par-
                    ties], whether civilian, police or security” (Certain Activities Carried Out
                    by Nicaragua in the Border Area (Costa Rica v. Nicaragua), Provisional
                    Measures, Order of 8 March 2011, I.C.J. Reports 2011 (I), p. 25, para. 77,
                    and p. 27, para. 86, point 1, of the operative clause (emphasis added)). At
                    no time during the proceedings on the request for the indication of pro­
                    visional measures submitted by Costa Rica did it complain of the pres-
                    ence, in the said territory, of individuals or groups of individuals, much
                    less that of “large numbers” of private persons. Nor did the Court spe-
                    cifically address in its decision the question of private persons entering the
                    disputed territory. It confined itself to referring, in paragraph 78 of that
                    decision, to the question of criminal activity in the disputed territory,
                    because, during the oral proceedings, Nicaragua had drawn attention
                    to the fact that it had until then been carrying out patrols in that terri-
                    tory, and argued that to prevent it from continuing with such action
                    “would amount to creating a zone of impunity for drug dealers and other
                    criminals”.
                       24. As indicated above (see paragraph 19), in its request for modifica-
                    tion of that Order, Costa Rica now complains of the “continuous pres-
                    ence” in the disputed territory, since the rendering of the Order of
                    8 March 2011, of organized groups of Nicaraguan nationals. Nicaragua,
                    although maintaining that those concerned “[are] neither part of the Gov-
                    ernment of Nicaragua nor acting under the Government’s direction or
                    control”, acknowledges the presence in the said territory of members
                    of the Guardabarranco Environmental Movement, an entity which it
                    describes as a private movement whose main objective is to implement
                    environmental conservation programmes and projects.


                                                                                               10




8 CIJ1048.indb 17                                                                                    13/06/14 12:44

                            certain activities ; construction of a road (order 16 VII 13)   237

                      25. In light of the evidence communicated to it, the Court therefore
                    regards it as having been established that, since the rendering of its Order
                    of 8 March 2011, organized groups of persons, whose presence was not
                    contemplated when it made its decision to indicate provisional measures,
                    are regularly staying in the disputed territory. It considers that this fact
                    does indeed constitute, in the present case, a change in the situation
                    within the meaning of Article 76 of the Rules of Court, upon which Costa
                    Rica may be entitled to rely in support of its request for the modification
                    of the said Order.

                                                         *
                       26. The Court will now examine the request of Nicaragua. As regards
                    its first argument, concerning the construction of a road (see paragraph 21
                    above), the Court recalls that, in the Application instituting proceedings
                    which it filed in the Registry on 21 December 2011, Nicaragua indicated
                    that “[t]he most immediate threat to the [San Juan] river and its environ-
                    ment is posed by Costa Rica’s construction of a road running parallel and
                    in extremely close proximity to the southern bank of the river, and extend-
                    ing for a distance of at least 120 kilometres”. When it filed its Memorial
                    in the Nicaragua v. Costa Rica case, on 19 December 2012, Nicaragua
                    also asked the Court to “examine proprio motu whether the circumstances
                    of the case require[d] the indication of provisional measures”, basing its
                    argument once again on the construction of the road. However, the Court
                    was of the view that this was not the case (see paragraph 7 above).
                       27. The Court consequently finds that Nicaragua’s request for the
                    Order of 8 March 2011 to be modified or adapted does not have any
                    bearing on the situation addressed in that Order. It cannot, as such, be
                    based on any “change in the situation” that gave rise to the indication of
                    provisional measures in the Costa Rica v. Nicaragua case.

                       28. With regard to Nicaragua’s second argument, the Court considers
                    that the joinder of proceedings in the Costa Rica v. Nicaragua and Nica‑
                    ragua v. Costa Rica cases has also not brought about such a change. That
                    joinder is a procedural step which does not have the effect of rendering
                    applicable ipso facto, to the facts underlying the Nicaragua v. Costa Rica
                    case, the measures prescribed with respect to a specific and separate situ-
                    ation in the Costa Rica v. Nicaragua case. Moreover, even if the situation
                    invoked in the Nicaragua v. Costa Rica case were to justify the indication
                    of provisional measures, the appropriate method of securing that is not
                    the modification of the Order made in the Costa Rica v. Nicaragua case.
                       29. The Court therefore considers that Nicaragua may not rely upon a
                    change in the situation within the meaning of Article 76 of the Rules of
                    Court in order to found its request for the modification of the Order of
                    8 March 2011.

                                                        * *
                                                                                             11




8 CIJ1048.indb 19                                                                                  13/06/14 12:44

                            certain activities ; construction of a road (order 16 VII 13)    238

                       30. The Court must now examine whether the change in the situation
                    upon which Costa Rica may rely is such as to justify the modification of
                    that Order. That would only be the case if the new situation were, in its
                    turn, to require the indication of provisional measures, i.e., if the general
                    conditions laid down in Article 41 of the Statute of the Court were also to
                    be met in this instance. The Court recalls in this respect that it may only
                    indicate provisional measures if irreparable prejudice may be caused to
                    rights which are the subject of dispute in judicial proceedings (see, for
                    example, Application of the Convention on the Prevention and Punishment
                    of the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia
                    (­Serbia and Montenegro)), Provisional Measures, Order of 8 April 1993,
                    I.C.J. Reports 1993, p. 19, para. 34). However, this power will be exer-
                    cised only if there is urgency, in the sense that there is a real and immi-
                    nent risk that irreparable prejudice may be caused to the rights in dispute
                    before the Court has given its final decision (see, for example, Questions
                    relating to the Obligation to Prosecute or Extradite (Belgium v. Senegal),
                    Provisional Measures, Order of 28 May 2009, I.C.J. Reports 2009,
                    pp. 152‑153, para. 62).
                       31. In considering the request for modification of the Order of
                    8 March 2011, the Court will take account both of the circumstances that
                    existed when it issued that Order and of the changes which have taken
                    place in the situation that was considered at that time.

                                                         *
                       32. Costa Rica argues that its request for the modification of the
                    Order of 8 March 2011 is aimed at preventing irreparable prejudice from
                    being caused to “its right to sovereignty, to territorial integrity, and to
                    non‑interference with its lands and its environmentally‑protected areas”.
                    It states that such prejudice could result from the presence in the disputed
                    territory of any person other than those authorized to enter it under the
                    terms of paragraph 86, point 2, of the Order. Costa Rica claims that the
                    Nicaraguan nationals present in the area have carried out works in an
                    attempt to keep the artificial caño open, planted trees in an uncontrolled
                    manner, raised cattle, and erected wire fences to the north of, and run-
                    ning alongside, the caño. Costa Rica also complains that these Nicara-
                    guan nationals harass and verbally abuse the Costa Rican personnel
                    charged with the protection of the environment, and states that “of par-
                    ticular concern to [it] is the real and present risk of incidents liable to
                    cause irremediable harm in the form of bodily injury or death”.

                       33. Costa Rica further considers that its request “is of real urgency”.
                    It points out in this respect that the presence of large numbers of Nicara-
                    guan nationals in the disputed territory, in breach of its sovereign rights
                    and of the Order of 8 March 2011, and the fact that those concerned “are
                    carrying out activities in the area that cause harm to the territory of Costa
                    Rica”, pose a serious threat to its internationally protected wetlands and

                                                                                              12




8 CIJ1048.indb 21                                                                                   13/06/14 12:44

                            certain activities ; construction of a road (order 16 VII 13)    239

                    forests. It concludes that, without a modification of the Court’s Order of
                    8 March 2011, there is a real risk that action prejudicial to its rights will
                    occur before the Court has had the opportunity to render its final deci-
                    sion on the questions for determination set out in the Application.

                      34. In its written observations, Nicaragua recalls that Costa Rica has
                    made three visits to the disputed territory. It maintains that Costa Rica
                    has not demonstrated, after these three visits, that there is any “serious
                    threat” to the disputed territory, nor any “‘incidents liable to cause irre-
                    mediable harm in [the] form of bodily injury or death’”. Nicaragua fur-
                    ther notes that, at the date of its written observations, “neither [the]
                    Ramsar [Secretariat] nor Costa Rica has issued any report regarding the
                    threat of irreparable prejudice” to the disputed area. Nicaragua concludes
                    that Costa Rica has neither demonstrated that any risk of irreparable
                    prejudice exists, nor shown the slightest evidence of “urgency”.


                                                         *
                       35. In the light of the evidence before it, the Court considers that, as
                    matters stand, it has not been demonstrated sufficiently that there is a risk
                    of irreparable prejudice to the rights claimed by Costa Rica. The facts put
                    forward by Costa Rica, whether the presence of Nicaraguan nationals or
                    the activities which they are carrying out in the disputed territory, do not
                    appear, in the present circumstances as they are known to the Court, to
                    be such as to cause irreparable harm to “right[s] to sovereignty, to territo-
                    rial integrity, and to non‑interference with [Costa Rica’s] lands”. Nor
                    does the evidence included in the case file establish the existence of a
                    proven risk of irreparable damage to the environment.
                       Moreover, even assuming that a real risk of irreparable prejudice had
                    been demonstrated, the Court does not see, in the facts as they have been
                    reported to it, the evidence of urgency that would justify the indication of
                    further provisional measures. As it has recalled above (see paragraph 30),
                    the alleged risk must not only be “real”, but also “imminent”. However,
                    most of the evidence put forward by Costa Rica relates to events which
                    occurred some time ago. Thus, Costa Rica’s complaint that Nicaraguan
                    nationals obstructed a visit by Costa Rican environmental personnel to
                    the disputed area concerns a visit which took place in April 2011. By con-
                    trast, reports of the most recent visits, on 30 January 2012 and
                    7 March 2013, contain no suggestion of any disruption. Concerning the
                    30 January 2012 visit, Costa Rica limits itself to stating that its personnel
                    encountered some 25 Nicaraguans in the disputed territory. With regard
                    to the 7 March 2013 visit, it merely mentions the presence of “a group of
                    approximately 15 Nicaraguan nationals in the area”.




                                                                                              13




8 CIJ1048.indb 23                                                                                   13/06/14 12:44

                            certain activities ; construction of a road (order 16 VII 13)    240

                       36. Consequently, the Court considers that, despite the change that
                    has occurred in the situation, the conditions have not been fulfilled for it
                    to modify the measures that it indicated in its Order of 8 March 2011.
                       37. Nevertheless, the presence of organized groups of Nicaraguan
                    nationals in the disputed area carries the risk of incidents which might
                    aggravate the present dispute. That situation is exacerbated by the limited
                    size of the area and the numbers of Nicaraguan nationals who are regu-
                    larly present there. The Court wishes to express its concerns in this regard.
                    
                       38. The Court thus considers it necessary to reaffirm the measures that
                    it indicated in its Order of 8 March 2011, in particular the requirement
                    that the Parties “shall refrain from any action which might aggravate or
                    extend the dispute before the Court or make it more difficult to resolve”
                    (Certain Activities Carried Out by Nicaragua in the Border Area (Costa
                    Rica v. Nicaragua), Provisional Measures, Order of 8 March 2011,
                    I.C.J. Reports 2011 (I), p. 27, para. 86, point 3, of the operative clause).
                    It notes that the actions thus referred to may consist of either acts or
                    omissions. It reminds the Parties once again that these measures have
                    binding effect (LaGrand (Germany v. United States of America), Judg‑
                    ment, I.C.J. Reports 2001, p. 506, para. 109) and therefore create interna-
                    tional legal obligations which each Party is required to comply with (see,
                    for example, Armed Activities on the Territory of the Congo (Democratic
                    Republic of the Congo v. Uganda), Judgment, I.C.J. Reports 2005, p. 258,
                    para. 263, and (Certain Activities Carried Out by Nicaragua in the Border
                    Area (Costa Rica v. Nicaragua), Provisional Measures, Order of
                    8 March 2011, I.C.J. Reports 2011 (I), pp. 26‑27, para. 84).

                      39. The Court finally underlines that the present Order is without pre­
                    judice as to any finding on the merits concerning the Parties’ compliance
                    with its Order of 8 March 2011.

                                                           *
                                                       *       *

                      40. For these reasons,
                      The Court,
                      (1) By fifteen votes to two,
                      Finds that the circumstances, as they now present themselves to the
                    Court, are not such as to require the exercise of its power to modify the
                    measures indicated in the Order of 8 March 2011 ;
                      in favour : President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges Owada,
                         Abraham, Keith, Bennouna, Skotnikov, Yusuf, Greenwood, Xue, Donog­
                         hue, Gaja, Sebutinde, Bhandari ; Judge ad hoc Guillaume ;

                      against : Judge Cançado Trindade ; Judge ad hoc Dugard ;

                                                                                              14




8 CIJ1048.indb 25                                                                                   13/06/14 12:44

                           certain activities ; construction of a road (order 16 VII 13)   241

                      (2) Unanimously,
                      Reaffirms the provisional measures indicated in its Order of 8 March
                    2011, in particular the requirement that the Parties “shall refrain from
                    any action which might aggravate or extend the dispute before the Court
                    or make it more difficult to resolve”.

                       Done in French and in English, the French text being authoritative, at
                    the Peace Palace, The Hague, this sixteenth day of July, two thousand
                    and thirteen, in three copies, one of which will be placed in the archives
                    of the Court and the others transmitted to the Government of the Repub-
                    lic of Costa Rica and the Government of the Republic of Nicaragua,
                    respectively.

                                                                  (Signed) Peter Tomka,
                                                                            President.
                                                              (Signed) Philippe Couvreur,
                                                                            Registrar.




                      Judge Cançado Trindade appends a dissenting opinion to the Order
                    of the Court ; Judge ad hoc Dugard appends a dissenting opinion to the
                    Order of the Court.

                                                                            (Initialled) P.T.
                                                                           (Initialled) Ph.C.




                                                                                            15




8 CIJ1048.indb 27                                                                                13/06/14 12:44

